ACCEPTED
                                                                                       03-15-00279-CV
                                                                                               5887381
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/30/2015 4:14:21 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             No. 03-15-00279-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                        In the Court of Appeals for the           AUSTIN, TEXAS
                       Third District of Texas at Austin      6/30/2015 4:14:21 PM
                                                                JEFFREY D. KYLE
                                                                      Clerk

                            THE CITY OF HOUSTON,

                                                                        Appellant
                                       v.

                KEN PAXTON, ATTORNEY GENERAL OF TEXAS,

                                                                           Appellee


               On Appeal from the 261st Judicial District Court
                           Travis County, Texas
                  Trial Court Case No. D-1-GN-14-001654


              Unopposed Motion for Extension of Time to File
                          Brief of Appellant


To the Honorable Third Court of Appeals:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), Appellant, the

City of Houston files this motion for a 30-day extension of time to August 5,

2015, to file its Brief of Appellant, and in support respectfully would show:

1.    The Clerk’s Record was filed on June 5, 2015, generating a due date for

      Appellant’s Brief of July 6, 2015.

2.    No previous extensions of time have been requested for this brief.
3.    The undersigned will be out of the office from July 3 to July 7, 2015, on a

      long-planned, prepaid vacation.

4.    The undersigned has a busy trial and appellate practice with the City.

      Among other briefs and commitments that have recently demanded the

      undersigned’s time and attention or are upcoming are: 1) City of Houston

      v. Ken Paxton, Attorney General of Texas, No. 03-15-00093-CV, in the Court

      of Appeals for the Third District of Texas, Brief of Appellant filed June

      24, 2015; 2) In re West Crestmont Houston USA, LLC, No. 14-15-00509-CV,

      in the Court of Appeals for the Fourteenth District of Texas, Response to

      Petition for Writ of Mandamus due June 30, 2015; and 3) Bertha M.

      Fontenot, et al. v. City of Houston, et al., No. 14-20763, in the United States

      Court of Appeals for the Fifth Circuit, Brief of Appellees due July 22,

      2015.

5.    This motion is not being brought for delay, but so that justice may be

      done.

6.    This motion is unopposed.

      For these reasons, Appellant, the City of Houston, respectfully asks that

the Court grant a 30-day extension of time to August 5, 2015, to file its Brief of

Appellant, and grant any other relief to which it is entitled.




                                         2
                                    Respectfully submitted,

                                    DONNA L. EDMUNDSON
                                    City Attorney
                                    JUDITH L. RAMSEY
                                    Chief, General Litigation Section

                                    By:    /s/ Mary Beth Stevenson
                                          Mary E. (“Mary Beth”) Stevenson
                                          Assistant City Attorney
                                          SBN: 24072366
                                          CITY OF HOUSTON LEGAL
                                          DEPARTMENT
                                          900 Bagby, 4th Floor
                                          Houston, Texas 77002
                                          Telephone: 832.393.6269
                                          Facsimile: 832.393.6259
                                          marybeth.stevenson@houstontx.gov

                                   Attorneys for Appellant City of Houston




                         Certificate of Conference

     I hereby certify that I have conferred with Appellee’s counsel and that
Appellee is unopposed to this motion.


                                    /s/ Mary Beth Stevenson
                                   Mary E. (“Mary Beth”) Stevenson




                                     3
                            Certificate of Service

      I hereby certify that on this 30th day of June, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Kimberly L. Fuchs
Assistant Attorney General
Open Records Litigation
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
kimberly.fuchs@texasattorneygeneral.gov

Attorney for Appellee

                                     /s/ Mary Beth Stevenson
                                    Mary E. (“Mary Beth”) Stevenson




                                      4